UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 27, 2013 (Commission File Number) (Exact Name of Registrant as Specified in Its Charter) (Address of Principal Executive Offices) (Zip Code) (Telephone Number) (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1-9516 ICAHN ENTERPRISES L.P. Delaware 13-3398766 767 Fifth Avenue, Suite 4700 New York, NY 10153 (212) 702-4300 333-118021-01 ICAHN ENTERPRISES HOLDINGS L.P. Delaware 13-3398767 767 Fifth Avenue, Suite 4700 New York, NY 10153 (212) 702-4300 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Regulation FD Disclosure Item 7.01Regulation FD Disclosure. On August 27, 2013, Carl C. Icahn sent the following Tweets: Sunday’s NY Post article, ‘Radioactivists,’ in its 1st sentence states: “This summer, Wall Street’s activist top guns are shooting blanks…” Our reply: IEP fund is up 19.03% since July 1. While we like the NY Post, what you read in the papers, “ain’t necessarily so.” The information in this Current Report on Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, regardless of any general incorporation language in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICAHN ENTERPRISES L.P. (Registrant) By: Icahn Enterprises G.P. Inc., its general partner By: /s/ Peter Reck Peter Reck Chief Accounting Officer ICAHN ENTERPRISES HOLDINGS L.P. (Registrant) By: Icahn Enterprises G.P. Inc., its general partner By: /s/ Peter Reck Peter Reck Chief Accounting Officer Date: August 27, 2013
